TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00005-CV


Philip Robert Terranella, Appellant

v.


Chaoyueh Kent, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. D-1-FM-06-002760, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N


	Appellant Philip Robert Terranella and appellee Chaoyueh Kent have filed an agreed
motion to dismiss the appeal.  The parties have agreed that costs are to be paid by the party incurring
same.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Agreed Motion

Filed:   May 3, 2007